United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1358
                       ___________________________

                             Manuel Gochez-Castro

                            lllllllllllllllllllllPetitioner

                                          v.

             William P. Barr, Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                           Submitted: March 13, 2019
                             Filed: April 30, 2019
                                 [Unpublished]
                                ____________

Before SHEPHERD, ARNOLD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      After the government removed Manuel Antonio Gochez-Castro from the
United States in 2006, he illegally reentered the country in 2010. When the
government sought to reinstate his prior removal order, Gochez-Castro expressed a
fear of being returned to his native El Salvador. He asserted that a gang in El
Salvador had targeted him for persecution because he formerly worked for the
national police in an administrative capacity. An immigration judge didn't find his
story credible—a decision the Board of Immigration Appeals upheld. He now
petitions for review in our court. Because we think substantial evidence supports the
agency's credibility findings, we deny the petition.

       We review the BIA's decision as the final agency decision, but to the extent the
BIA adopted the findings or reasoning of the IJ, we also review the IJ's decision.
Degbe v. Sessions, 899 F.3d 651, 655 (8th Cir. 2018). To be eligible for the relief that
Gochez-Castro seeks—withholding of removal—he must show that he faces a clear
probability that, in the country to which the IJ ordered him removed, his life or
freedom would be threatened on account of race, religion, nationality, membership
in a particular social group, or political opinion. Alavez-Hernandez v. Holder, 714
F.3d 1063, 1066 (8th Cir. 2013). We review the agency's decision on withholding of
removal for substantial evidence, and "[t]he IJ's findings, including credibility
determinations, are conclusive unless any reasonable adjudicator would be compelled
to conclude to the contrary." R.K.N. v. Holder, 701 F.3d 535, 537 (8th Cir. 2012).
Since an IJ "is in the best position to make credibility findings because he or she sees
the witnesses as the testimony is given," id. at 538, a credibility determination
"receives great deference." Etenyi v. Lynch, 799 F.3d 1003, 1006–07 (8th Cir. 2015).

       The IJ and BIA gave several specific, cogent reasons for disbelieving Gochez-
Castro. For example, Gochez-Castro presented letters purportedly from the national
police of El Salvador with several peculiarities: They contained no addresses or
contact information; they contained odd misspellings of "El Salvador" in their
headings; they contained different seals; and they contained the signatures of officers
who purportedly signed the Spanish originals on English versions apparently
translated in the United States. The IJ and BIA also thought it curious that Gochez-
Castro had failed to provide documentation of his father's death when he claimed that
the gang had also murdered his father for working with the national police. Given that
Gochez-Castro worked for the police, the IJ noted that gathering documentation from

                                          -2-
the police should not have been overly difficult. Gochez-Castro's mother, moreover,
submitted a letter on his behalf that omitted any reference to his father's death or the
fact that Gochez-Castro was sending her one thousand dollars each month to satisfy
the gang's extortionate demands, which Gochez-Castro said he had been doing. The
IJ and BIA also found it strange that Gochez-Castro did not report an alleged attack
on himself or his father to the police given his employment there. And we detect no
fault in the IJ and BIA giving threatening letters directed to Gochez-Castro little to
no weight, since Gochez-Castro failed to show who had written them, when they were
written, or where they came from.

      On this record, therefore, we cannot say that a reasonable adjudicator would
be compelled to conclude that Gochez-Castro was credible. "The combination of an
adverse credibility finding and a lack of corroborating evidence for the claim of
persecution means that the applicant's claim fails." Ali v. Holder, 776 F.3d 522, 526
(8th Cir. 2015).

      Petition denied.
                         ______________________________




                                          -3-